Citation Nr: 1533015	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disability.

2.  Entitlement to service connection for a chronic right shoulder disability.

3.  Entitlement to service connection for chronic headaches, claimed as migraines.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic right knee disability, claimed as patellofemoral syndrome.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic left knee disability, claimed as patellofemoral syndrome.

6.  Entitlement to an increased (compensable) evaluation for bilateral pes planus with symptomatic hind foot hallux valgus and abduction of the forefoot.

7.  Entitlement to an initial evaluation higher than 10 percent for an original award of service connection for carpal tunnel syndrome of the right upper extremity.

8.  Entitlement to an initial evaluation higher than 10 percent for an original award of service connection for carpal tunnel syndrome of the left upper extremity.

9.  Entitlement to an initial compensable evaluation prior to July 26, 2010, for an original award of service connection for lumbar spine muscle spasms with degenerative disc disease (DDD).

10.  Entitlement to an evaluation higher than 10 percent from July 26, 2010, for lumbar spine muscle spasms with DDD.
 
 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty as an infantryman in the United States Army from July 1989 to April 1999, which included service in Southwest Asia in support of Operations Desert Shield/Desert Storm.  His military decorations include the Expert Infantryman Badge, the Combat Infantryman Badge, the Parachutist Badge, the Air Assault Badge, and the Army Commendation Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and September 2013 by the Winston-Salem, North Carolina, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, adjudicated the above-listed issues.  

For the reasons discussed in the REMAND portion of the decision below, the issues of entitlement to service connection for a chronic right shoulder disability and chronic headaches; entitlement to a compensable evaluation for bilateral pes planus, an initial evaluation higher than the 10 percent rating assigned to each upper extremity for carpal tunnel syndrome, a compensable evaluation prior to July 26, 2010 and an evaluation higher than 10 percent from July 26, 2010 for a chronic lumbar spine disability; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic bilateral knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

Degenerative disc and joint disease of the cervical spine had its onset during active military service and is consistent with the conditions, circumstances, and hardships of combat service and the Veteran's airborne paratrooper training during active duty. 


CONCLUSION OF LAW

Degenerative disc and joint disease of the cervical spine was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for a chronic cervical spine disability is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) with regard to this issue is rendered moot by this fully favorable decision.  

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As relevant, although the Veteran's service treatment records show no treatment for a cervical spine injury or complaints of neck symptoms throughout his entire period of active duty, with entirely normal orthopedic findings presented with respect to his head, face, and neck during service, the Veteran's contentions generally assert that his cervical spine endured significant repetitive physical stress from paratrooper training and frequent training jumps to maintain his proficiency as a paratrooper, as well as his having to jump off helicopters during training to qualify for the Air Assault Badge.  Additionally, he contends that his cervical spine endured physical stress and strain while carrying a full field pack, weapons, and gear during training to qualify for the  Expert Infantryman Badge as well as during actual combat missions as an infantryman in Southwest Asia during Operation Desert Storm.  As previously noted, his service records reflect that he was awarded the Expert Infantryman Badge, the Combat Infantryman Badge, the Parachutist Badge, and the Air Assault Badge, which substantiate his account of his cervical spine being subjected to very significant amounts of physical stress and strain far in excess of what the average person engaged in normal life experience would sustain. 

The claimant's military records establish that he is a combat veteran who participated in direct combat against enemy forces.  As such, the regulations provide that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official records of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (2014).  

Post-service VA and private medical records demonstrate that the Veteran presently has a chronic orthopedic disability of his cervical spine, which has been diagnosed as advanced degenerative disc and joint disease of the cervical spine at almost all vertebral levels, with associated cervical disc herniation (herniated nucleus pulposus), cervical radiculitis, cervical spine stenosis, cervical spine osteoarthritis and spondylosis with significant anterior spurring, endplate sclerosis, and complete loss of cervical lordosis.  

The Veteran's medical records show that his age is presently in his early 40s and his post-service vocational history is in management and sales.  His post-service employment history does not reflect involvement in physical labor.

The Veteran's private treating orthopedist, Ashraf F. Guirgues, M.D., whose medical credentials are as a board-certified orthopedic surgeon and a fellowship-trained spine surgeon, noted the aforementioned cervical spine diagnoses and presented the following nexus opinion in January 2014: 

[The Veteran] is my patient and I am treating him for neck pain and disc herniations of the cervical spine.  It is important to note that although he is in excellent [physical] shape he has disc protrusions in the cervical spine and degeneration that is beyond what is typical for a man his age.  The [Veteran] has had significant impact. . . injuries in the military that are consistent with such disc protrusions in the neck as well as cervical stenosis.

Although degenerative changes occur normally with aging, the [Veteran] is 43 years old and should not be experiencing the degree of degeneration that is evident on his MRIs and X-rays.  The [Veteran] leads a healthy lifestyle and is not a smoker and does not work a blue collar job.  I believe it is reasonable to consider his years in the military and his responsibilities during those years as affecting and causing a progression and development of such severe degenerative changes in his cervical spine.

The Board has considered the evidence discussed above.  We note that there are no opinions or other objective evidence countering the nexus opinion of Dr. Guirgues.  The January 2014 opinion of Dr. Guirgues is presented in his capacity as both a treating physician intimately familiar with the Veteran's individual case and as a credentialed medical expert (i.e., a board-certified orthopedic surgeon and a fellowship-trained spine surgeon).  Dr. Guirgues' opinion is predicated upon his familiarity with the Veteran's pertinent clinical history and is supported by a rationale that includes a detailed discussion of the facts specific to the Veteran's individual case.  Accordingly, the Board regards it to be highly probative.  The essential conclusion presented by this opinion is that the Veteran's chronic cervical spine disability is primarily represented by his diagnosis of degenerative joint and disc disease, whose present degree of severity is so disproportionately high given his relative youth, his healthy lifestyle, and post-service occupational history of non-physical labor, that it is likely that it is the result of the repetitive physical stresses and strain imposed upon the cervical spine in combat conditions and during paratrooper and air assault training while serving on active duty.  There is no question, given the Veteran's military decorations earned during service, that he has been exposed to the physical stresses and hardships associated with his training and experience as a highly qualified infantry soldier who served in armed combat.  Absent any clinical evidence of greater probative weight that asserts an opposing medical conclusion, the Board finds that the overall evidence is in at least a state of relative equipoise regarding the merits of the present claim.  Therefore, resolving all reasonable doubt in the Veterans favor, the claim of entitlement to service connection for degenerative disc and joint disease of the cervical spine will be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is thusly allowed.


ORDER

Service connection for degenerative disc and joint disease of the cervical spine is granted.


REMAND

As pertinent to the Veteran's current claim for higher compensation ratings for his service-connected bilateral CTS, lumbar spine muscle spasms with DDD, and bilateral pes planus, in the Veteran's appellate brief of April 2015, his representative noted that the latest VA compensation examinations addressing the aforementioned disabilities were conducted in December 2011, well over three and a half years prior to this writing, and requested that the appellant be scheduled for a new and current VA compensation examination of the disabilities at issue.  The Veteran's correspondence and statements in support of his appeal contain the essential contention that there has been a worsening of his disabling symptoms associated with his bilateral CTS, lumbar spine muscle spasms with DDD, and bilateral pes planus since the time of the December 2011 medical examinations.  The United States Court of Appeals for Veterans Claims has previously held in the case of Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his or her service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his or her current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his or her statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the AOJ, who should then provide the Veteran with appropriate examination to address the current severity of his service-connected bilateral CTS, lumbar spine muscle spasms with DDD, and bilateral pes planus.  Furthermore, while this matter is being developed on remand, the Veteran's updated medical records pertaining to his treatment for the aforementioned orthopedic disabilities should also be obtained.

With regard to the remaining issues of entitlement to service connection for a chronic right shoulder disability and chronic headaches and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic bilateral knee disability, the Veteran's representative has indicated that the pertinent record may be incomplete at the present time and has requested that the appropriate development be undertaken to ensure that all available relevant medical records be obtained for inclusion in the evidence before the aforementioned issues are adjudicated.  Specifically, in his April 2015 appellate brief, the Veteran's representative stated that documents associated with the claimant's claims file indicate that he was apparently assigned to an Army Reserve unit, identified as the 2/231st  INF, which was part of the 108th Training Command, immediately after separation from active duty.  The representative noted that a September 1999 VA Form 119 Report of Contact shows that VA was informed via telephone conversation with the Veteran that his Army Reserve records were in the possession of his reserve unit at the following address:

HHC 2nd Battalion 321 Regiment
P.O. Box 72201
Fort Bragg, North Carolina  28307

The September 1999 VA Form 119 Report of Contact also shows that a telephone number and the name of a contact person with this Army Reserve unit were also provided by the Veteran.  While written correspondence dated in October 1999 indicates that VA attempted to contact the address listed above to obtain any post-service Reserve records pertaining to the Veteran that was in its possession, no actual response to the request was ever received by VA, nor were there any indications that the message was returned as undeliverable.  The April 2015 brief on appeal contains a specific request for VA to obtain any post-service Army Reserve medical and personnel records pertaining to the Veteran.  Therefore, to ensure that all records that may potentially support the Veteran's claims are associated with the evidence before the claims are adjudicated on their merits, the case should be REMANDED to the AOJ for the appropriate evidentiary development to obtain the Veteran's outstanding Army Reserve records.  If no such records exist or are otherwise unobtainable, a memorandum addressing their unavailability should be included in the claims file.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Pursuant to the appellant's representative's request, the AOJ should undertake the appropriate measures to obtain copies of the Veteran's medical and personnel records relating to his post-service assignment to an Army Reserve unit identified in the claims file as HHC 2nd Battalion 321 Regiment of the 108th Training Command.

The search for the Veteran's Army Reserve records should include, but is not limited to, inquiries directed to the Veteran, as well as to the postal address identified in the claims file as P.O. Box 72201, Fort Bragg, North Carolina  28307.

The search for the Veteran's Army Reserve records should include, but is not limited to, an inquiry directed to the telephone number and contact person provided by the Veteran in the September 1999 VA Form 119 Report of Contact.

If no such Army Reserve records exist or are otherwise unobtainable, the AOJ should prepare a memorandum addressing the unavailability of these records.  This memorandum should be included in the Veteran's claims file.

2.  After contacting the Veteran and inquiring about all sources of his treatment for his disabilities on appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and/or private medical records pertinent to such treatment, which have not yet been associated with the evidence.  

All records obtained must be associated with his claims folder.  If the AOJ cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

3.  Then, schedule the Veteran for the appropriate VA examination(s) in connection with his claims for higher compensation ratings for service-connected bilateral CTS, lumbar spine muscle spasms with DDD, and bilateral pes planus.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect his appeal. 

With regard the aforementioned examination(s), the examining clinician(s) should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent orthopedic  symptomatology and findings as they relate to the Veteran's service-connected bilateral CTS, lumbar spine muscle spasms with DDD, and bilateral pes planus should be reported in detail, including objective assessment of their severity and their impact on the Veteran's occupational capacity and ability to perform work within the context of his vocational background and history.    

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his/her discussion.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to his claims of entitlement to service connection for a chronic right shoulder disability and chronic headaches; entitlement to a compensable evaluation for bilateral pes planus, an initial evaluation higher than the 10 percent rating assigned to each upper extremity for carpal tunnel syndrome, a compensable evaluation prior to July 26, 2010 and an evaluation higher than 10 percent from July 26, 2010 for a chronic lumbar spine disability; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic bilateral knee disability, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

NOTE: The increased rating claims should be adjudicated in contemplation of the applicability of staged ratings for separate periods of time, as appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
If maximum benefit sought on appeal remains denied with respect to any of the issues currently on appeal, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


